DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Because the applicant’s arguments make it clear to the examiner that there are problems with the drawings, objections to the drawings and clarification of 112s are made. A short history of the examiner trying to address these issues follows. 
In the species requirement of 2-11-2022, the examiner listed figures 2 and 5 as separate embodiments because figure 2 shows completely different connections than figure 5. The examiner explained, “It is unclear how figure 5 relates to figure 2.” The applicant made an election with traverse and said that figure 5 exemplifies how a signal of one transceiver is split up and distributed and that figures 2 and 5 are of the same invention and species. In the non-final rejection of 4-4-2022, the examiner said, “The previous species requirement was between figure 2 and 5. They are shown as completely different embodiments. The applicants argue that they are the same embodiment. All claims are examined based on this arguments. But the confusion of how these two figures can possibly be the same requires 112 rejections.”  The examiner has made it clear (in two separate office actions) that it is unclear how these two figures are of the same embodiment. In the applicant’s arguments of 8-1-2022, they argue, “Figure 5 is a simplified version of FIG. 2 showing how S1 connects with L1-L4. S2 and the central Quad-Block have been removed for clarity.” This causes even more confusion. When the inventive concept is drawn to the connections of L1-L4 to S1-S2, there is no simplification when the actual connections are not shown. It appears that a drawing is required that shows specifically the connections of each of the signals of each QSFPS1.1-QSFPS1.4 through 4XLC-Quad-Block to each of the QSFPL1.1-QSFPl4.2. As stated in the previous office action, it is unclear how 4xMPO12 of figure 2 relate to Tx0/Rx0-Tx3/Rx3. It is not possible to “simplify” connections that are at the crux of applicant’s invention by never showing the actual connections. This only causes confusion. The applicant continues, “MPO12, shown in FIG. 2, is a fiber optic connection line having in this example four channels. Each QSFP is connected with such a connection line, the other end of these lines is connected to the connection device 1.”. Figure 5 shows each of these lines directly connected to L1-L4. These figures are at such odds with each other with regard to the input device connections to the output devices that they do not appear to show the same embodiment. Figure 5 shows direct connections of S1-S2 to L1-L4 and figure 2 shows that they are connected through a device (1). Figure 5 does not simplify the connections, but contradicts the connections of figure 2.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specific connections of figure 5 and how it relates to figure 2. While figure 5 shows connections of S1-S2 to L1-L4 through 4xLC-Quad-Block, figure 2 shows S1-S2 connected directly to L1-L4. Since the connections appear to relate to the inventive concept, one figure should clearly show specifically how S1-S2 are connected to L1-L4 if it requires 4xLC-Quad-Block. For example, it should be clear how the channels from the QSFP (S1.1-QSFP2.4) devices are split and provided to QSFP (L1.1-L4.2). The present drawings do not make it clear.  They contradict how L1-L4 and S1-S2 are connected to each other. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a figure that clearly shows the number of elements of claims 7, 15, 21 and 24 must be shown or the feature(s) canceled from the claim(s).  The applicant argues that additional transceivers can be added to the system by simply expanding the configuration shown and that “an additional drawing showing the “features” of claims 7 and 9 would not only be redundant to the current Drawings, but would not be needed by one of ordinary skill in the art”. THE APPLICANT IS REQUIRED TO SHOW CLAIMED SUBJECT MATTER. If it is important enough to claim, it is important enough to show. No new matter should be entered. The drawings contradict the claimed features (see 112 rejections).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new matter may be added when amending the drawings.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As discussed above, the applicant’s response cause more confusion as to the relationship of figure 2 to figure 5, all claims are now rejected. The inventive concept is drawn to the connection of input switches (e.g. S1 and S2) and output switches (e.g., L1, L2, L3, L4). Figure 5 removes a key component (element 1 in figure 2). This does not explain the connections of figure 2, it causes confusion as to how the channels of figure 2 are provided without element 1. It does not simplify understanding the connections, it causes confusion. For example, it is unclear how the four lines that are output from S1 in figure 2 relate to the four lines output from S1 in figure 5. These appear to be completely different ways to connect S1 with L1-L4 than how the four lines output from S1-S2 in figure 2 are connected to L1-L4. The specification is so vague that it does not provide clarification.
	As stated in the previous office action, it is unclear how the connection device (1) of figure 2 relates to figure 5. Because of this, all claims that relate to the connection device are unclear. In the original restriction requirement, the examiner questioned how figures 2 and 5 relate to each other. The applicant argued that figure 5 exemplifies one single transceiver as signals from the other transceivers are split and distributed. Figure 5 does not show a connection device (1). It is extremely unclear how figure 5 relates to figure 2 since the signals travel through the connection device in figure 2 which does not happen in figure 5. Figure 2 does not show how the signals split are output by each transceiver and are received at the connection device. It would appear that if the signals were split into four from each transceiver, there would be 16 signals output from S1 in figure 2. Yet the figure only shows 4 lines. Nor is it clear how the signals output from element 1 in figure 2 are provided to L1-L4 in a manner shown in figure 5. There is a large amount of detail missing from either figure 2 (number of channels from S1 and S2 to element 1) or the connection element’s relationship in figure 5.
In regard to claims 7 and 21, the specification teaches that 4 channels are provided by each transceiver, this is unclear from figure 2. In figure 2, if each transceiver provides 4 channels it appears that switch S1 should have 16 channels (4 transceivers each provide 4 channels). The equation of claim 7 is not accurate in relation to figure 2. The figure shows 16 transceivers. While the specification says that K=4, the equation does not appear to be correct. The equation:
N2= 2m (n+ (n/k))
N2 = 2(4)(2 + (2/4)) which does not equal 16. The figure shows 16 transceivers. Why would the applicant claim a specific situation with a specific number of transceivers and show a different number of transceivers than claimed? While the specification may teach this limitation, the applicant has not shown a drawing/embodiment that reads on this. Why would the applicant not show this? What is the benefit of this claimed limitation if the applicant has not disclosed a benefit and feels that the figures do not need to show this? It is problematic when the only embodiment shown contradicts the claimed limitation. 
Applicant has deleted “wherein m is the number of output switches and n is the number of input switches”. The claim no longer defines “m” and “n”. 
The method of claim 10 is confusing. It is unclear what is meant by “combining an input side…with an output side”. What is combined? Switches? Signals? The claim terminology is very confusing. 
Although the preamble says “a method for use of fibre-optic cross-connection system for creating redundancy for compensating failures in transceivers comprising” and the last portion says, “using the fiber optic cross-connection system to establish an inherent redundancy in case of a failure of a multi-channel transceiver”, this is merely stating a result to be achieved. It is not clear what step or structure actually provides this. It is unclear whether this is an inherent feature of the structure or if there are actual steps required. If it is an inherent feature of the structure, is there actually a step provided? The 103 rejection is based on this issue. One of ordinary skill in the art would not know from the claim terms what “steps are encompassed by the claim”. See MPEP 2173.05(g), seventh paragraph: 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: {1} whether there is a clear cut Indication of the scape of the subject matter covered by the claim; {2} whether the language sets forth well-defined boundaries of the invention are only states a problem solved or a result obtained; and (3} whether one of ordinary skill in the art would know from the chain terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language Is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

	In addition, claim 10 is considered a “use” claim. See MPEP 2173.05(q). It is not clear which step provides the method of “use of fibre-optic cross-connection system for creating redundancy for compensating failures in transceivers comprising” and/or “using the fiber optic cross-connection system to establish an inherent redundancy in case of a failure of a multi-channel transceiver”. This is even more problematic because the “combining” step is unclear. It is also not clear how the “combining” and “dividing” steps provide the result of the “use” of the fiber optic cross connection system (redundancy). 
	Claims 15 and 24 have the same issue as previous claim 9. Figure 2 shows that 
2mn+(n[m/k] +m[n/k])=2(4)(2)+(2[4/4]+4[2/4)]=16+(2+2)=20. Figure 2 shows 16. 16 is not more than 20. The applicant has not demonstrated an embodiment in which the claimed feature is disclosed. While the specification may teach this limitation, the applicant has not shown a drawing/embodiment that reads on this. Why would the applicant not show this? What is the benefit of this claimed limitation if the applicant has not disclosed a benefit and feels that the figures do not need to show this? It is problematic when the only embodiment shown contradicts the limitation. 
	It is unclear how the connection device of claims 17-19 relates to the combining and dividing steps. Is it providing this? The confusion of the combining step adds additional confusion to this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007).
This rejection is made “as best understood” based on the above 112 rejections. Hessong et al appears to have the same elements as the applicant. There is confusion with regard to the four channels from each transceiver. There are four channels from the transceiver in Hessong et al (2015/0295655) in paragraph 41 (four different wavelengths which are channels). That the applicant says, "The four channels of one MPO12 coming from QSFP S1.1 are split by the connecting device 1 to four different leaf” (bottom of page 15 of the arguments – although one looking at figure 5 would not readily understand this argument) appear to be similar to Hessong.
In regard to the recitation in the preamble of “a fibre optic cross-connection system for creating redundancy for compensating failures in transceivers”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In regard to claim 1, Hessong et al (2015/0295655) teach a fiber-optic cross-connection system (figures 2 and/or 4a and paragraph 4), having: an input side (16) which has one or a plurality of input switches (16(1), 16(2)), each input switch comprising a plurality of spine connection components (17), each of the switches has a number of k fiber-optic channels (paragraph 41, 12 connected to 17), and an output side (14(1), 14(2)) which has a plurality of output switches (14(1), 14(2)) which each have a plurality of connection components (15), wherein the fiber-optic channels of at least one, input-side connection components (17) are divided (in box 18(1) it shows that each of the signals input to the top element are divided) and connected to output-side connection components (at the bottom of box 18(1) the signals are connected to output side connections components 15) which are different from one another, wherein a signal from an input side connections components (17) is split into multiple signals that are distributed to a corresponding number of output side connection components (15).
Although Hessong et al (2015/0295655) do not specify that their connections components (15 and 17) are fiber-optic multi-channel transceivers; see figure 3 and paragraph 42 of Hessong et al (2015/023007). He teaches that the same devices (elements 17 of Hessong et al (2015/0295655) which relate to elements 24A and 24B of Hessong et al (2015/0230007) and elements 15 of Hessong et al (2015/0295655) which relate to elements 34A and 34B of Hessong et al (2015/0230007)) are pluggable OSFP transceivers.
	Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use pluggable transceivers as taught by Hessong et al (‘007) as the connector devices of Hessong et al (655) since the prior art and teaches that this is well known one of
ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In regard to claims 2 and 16, see paragraph 42 of Hessong et al (2015/0230007) who teaches that QSFP pluggable transceivers can be used.
In regard to claims 3 and 17, see elements 18 of Hessong et al (2015/0295655) and 50 of Hessong et al (2015/0230007) which show connection devices.
	In regard to claims 4 and 18, in that Hessong et al (2015/0295655) teach the two elements 18(1) and 18(2) are called an interconnection assembly 18 - this element 18 is considered the connection device of the claim. He shows 8 channels input to the connection device and 8 channels from the transceivers 17.
In regard to claims 5 and 19, wherein the connection device (18) has a number of k channel outputs (they show 8 output connection devices on the bottom portion of 18) for each connected output-side multi-channel transceiver (15), wherein k (8) designating designates the number of fiber-optic channels of each input-side multi-channel transceiver (shown as 8) and/or output-side multi-channel transceiver (also shown as 8).
In regard to claims 6 and 20, see paragraph 10 of Hessong et al (2015/0295655) which teaches LC. See paragraph 7 of Hessong et al (2015/0230007).
In regard to claims 8 and 22, see paragraph 41 of Hessong et al (2015/0295655). This paragraph teaches 4 wavelengths/channels. See the above 112 rejections above with regard to claim 8. 
The following is made in view of the above 112 rejections. It would appear that if the applicant’s invention reads on claims 7 and 21, that Hessong et al would also read on these claims. See the above 112 rejections. See particularly figure 4a of Hessong et al (2015/0295655).
In regard to claim 9, see figure 4a of Hessong et al (2015/0295655). He shows 4mn = 4(4)(2). He shows 16 element 17’s and 8 element 15’s for a total of 24 transceivers. This claim reads on Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007) in this situation. This figure is similar to the applicant’s figure 2. 
In regard to claim 10, Hessong et al (2015/0295655) teach a method for use of a fiber-optic cross-connection system (figures 2 and paragraph 4): an input side (16) which has at least one or a
plurality (16(1), 16(2)) of input switches switch, each input switch comprising a plurality of spine connection components (17), each of which has a number of k fiber-optic channels (12 connected to 17), and an output side (14(1), 14(2)), on a leaf side (paragraph 8), which has a plurality of output switches (14(1), 14(2)) which each have a plurality of leaf connection components (15), wherein the fiber-optic channels of at least one, input- side connection component (17) are divided (in box 18(1) it shows that each of the signals input to the top element are divided) and connected to output-side connection components (at the bottom of box 18(1) the signals are connected to output side connections components 15) which transceivers are different from one another, FP L3.1-L3.2; QSFP L4.1-L4.2) which transceivers are different from one another.
	Although Hessong et al (2015/0295655) do not specify that their connections components (15 and 17) are fiber-optic multi-channel transceivers; see figure 3 and paragraph 42 of Hessong et al (2015/023007). He teaches that the same devices (elements 17 of Hessong et al (2015/0295655) which relate to elements 24A and 24B of Hessong et al (2015/0230007) and elements 15 of Hessong et al (2015/0295655) which relate to elements 34A and 34B of Hessong et al (2015/0230007)) are pluggable OSFP transceivers.
	In regard to “the step of establishing an inherent redundancy in case of a failure of a multi- channel transceiver” of claim 10, this is either inherent (in which case, there does not appear to be an actual step) or it is an intended result. There are no details of the step recited with sufficient detail to achieve the claimed result, the claim would not be limited by a mere expression of intended result. In that Hessong et al (2015/0295655) teach the same elements of the claims, the intended use apparently reads on Hessong et al (2015/0295655).
	In regard to claim 11, Hessong et al (2015/0295655) teach the system has spine-leaf topology (paragraph 4). They teach that the spine side has inputs and the leaf side has outputs. The system in this direction reads on claim 11; the input side (16) has a plurality of input switches (figure 4a 16(1)-16(4)),
each input switch comprising a plurality of fiber-optic spine connection components (17), each of which has a number of k fiber-optic channels (44D); the output side (14) has a plurality (m) of output switches (14(1)-14(2)) which each have a plurality of fiber-optic connection components (17), and the fiber-optic channels (36D) of every input-side connection component are divided (in box 18(1) it shows that each of the signals input to the top element are divided) and connected to output-side connection components (at the bottom of box 18(1) the signals are connected to output side connections components 15) which are different from one another and belong to different output switches.
	In regard to claim 12, wherein the system has spine-leaf topology (paragraph 4 of Hessong et al (2015/0295655)). They teach that the spine has input and output sides. In one direction, this reads on the claim language.
	In regard to claim 13, element 18 divides the signals received from 17 and connects them to elements 15 which are different from one another.
	In regard to claim 14, Hessong et al (2015/0295655) show that elements 15 are different from one another and belong to different output switches (14(1) and 14(2)).
	In regard to claims 15 and 24, see figure 4A of Hessong et al (2015/0295655). 4mn=4(4)(2)=32. Hessong et al show 24. This is less than 32. 2mn+(n[m/k]+m[n/k])=2(4)(2)+(2[4/4] +4[2/4])=16+2+2=20. In figure 4a, Hessong et al teach 24 which is between 20 and 32.
The applicant claims that the fibre optic cross connection system of claim 1 is made up of input side/switches comprising multichannel transceivers which have a number of k fiber channels and an output side/output switches that have plural transceivers. In dependent claims, they claim an additional connection device (1). The combination of Hessong et al in view of Hessong et al teach these elements. 
	In regard to the functional language of “redundancy” of the claims, this is an intended result. There is no structure recited with sufficient detail to achieve the claimed result, the claim element would not be limited by a mere expression of intended result. In that Hessong et al in view of Hessong et al teach the same elements of the claims, the intended use reads on the above rejection.
Response to Arguments
Applicant's arguments filed 8-1-2022 have been fully considered but they are not persuasive. Many of the applicant’s arguments have been addressed above in the rejection.
	With regard to the applicant’s arguments of the drawing objection, the applicant is REQUIRED to show claimed subject matter. To show an embodiment that contradicts claim limitations (with no embodiment that shows the limitation), does not meet the requirement to show claimed subject matter.
	With regard to the 112(a) rejections, that figures 2 and 5 teach completely differing connections has been addressed above. 
	With regard to the 112 rejection of claims 7, 15, 21 and 24; the figures contradict the equations as shown in the rejection. This causes problems with the drawings and with clarity of the invention. Why would the only embodiment shown contradict the limitations?
	In regard to the applicant’s arguments with regard to the 103 rejection, the applicant argues that Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007) require two connection transitions. Not only is this unclear since Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007) teach the same elements as the applicant, this feature is not claimed. 
	The applicant argues that Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007) do not teach redundancy. Not only is this claimed as an intended result or a result to be achieved, Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007) teach the same elements as the applicant claims. Thus, the rejection reads on the claims since it is unclear what specifically provides the intended result. Hessong et al (2015/0295655) teaches that the spine and leaf architecture simplifies redundancy (paragraph 8).
	While the applicant defines a “cross connect system” in claim 1 as having an input side/input switches/transceivers and an output side/output switches/transceiver which are taught by Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007); the applicant argues features that are not claimed. In addition, they teach that Hessong would require too many transceivers. See the rejections of claims 7, 15, 21 and 23. Hessong et al teach a number of transceivers that read on these claims. This argument is not understood.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883